        Case 1:12-cr-00009-CCC Document 406 Filed 06/17/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:12-CR-9
                                            :
             v.                             :   (Judge Conner)
                                            :
TRISTAN GREEN (3),                          :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 17th day of June, 2020, upon consideration of the initial

motion (Doc. 331) and supplemental motion (Doc. 398) by defendant Tristan Green

to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255, it is hereby

ORDERED that:

      1.     Green’s motions (Docs. 331, 398) to vacate, set aside, or correct
             sentence under 28 U.S.C. § 2255 are DENIED.

      2.     A certificate of appealability is DENIED. See 28 U.S.C. § 2255 Rule
             11(a).

      3.     The Clerk of Court is directed to close the corresponding civil case
             number 1:16-CV-1247.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
